Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851,

                 853 (1991). Accordingly, we

                            ORDER the petition DENIED.

                                     clap.
                                        Saitta



                 Gibbon's



                 cc: Hon. Joanna Kishner, District Judge
                      Snell & Wilmer, LLP/Las Vegas
                      Maier Gutierrez Ayon, PLLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                     2